SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

675
KA 11-01490
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

GEORGE P. SQUIRES, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Cayuga County Court (Thomas G.
Leone, J.), rendered June 22, 2011. Defendant was resentenced upon
his conviction of aggravated unlicensed operation of a motor vehicle
in the first degree and misdemeanor driving while intoxicated.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court